Citation Nr: 1729417	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a fascial defect of the left leg through February 9, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg beginning February 10, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her son


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from January 1992 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In July 2011, the RO continued a 10 percent rating for a postoperative fascial defect of the left leg.  In January 2013, the RO granted service connection for residuals of a fascial defect of the left leg, effective October 4, 2012.  In June 2015, the RO granted service connection for exercise-induced compartment syndrome, effective February 10, 2015, which is the same date that the RO ended the previous rating for residuals of a fascial defect of the left leg due to the previous incorrect characterization of this disability. 

The Board issued a decision in this matter in July 2015.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (the Court).  In a December 2016 memorandum decision, the Court vacated and remanded the portion of the Board's July 2015 that related to the issues identified above.  


FINDINGS OF FACT

1.  The Veteran's residuals of a fascial defect of the left leg were manifested by no more than moderate, incomplete paralysis of a left lower extremity nerve.

2.  The Veteran's symptoms of exercise-induced compartment syndrome with peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg have been manifested by no more than moderate, incomplete paralysis of a left lower extremity nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a fascial defect of the left leg through February 9, 2015, were not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.55, 4.73, 4.124a, Diagnostic Code (DC) 5326.

3.  The criteria for an initial evaluation in excess of 10 percent for exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with a postoperative fascial defect of the left leg have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.55, 4.73, 4.12a, Diagnostic Code 5326-8525.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board appreciates the Veteran's service to her country and is sympathetic to the fact that she has medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.


I.  Increased Rating - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


a.  Legal Standard - Diagnostic Code 5326

Here, the Veteran's claim for a higher evaluation for the residuals of a fascial defect stems from the initial award of service connection for this condition.  On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

The Veteran was initially awarded a 10 percent for this disability, and it was rated under 38 C.F.R. § 4.73, Diagnostic Code (DC or Code) 5326 through February 9, 2015, which is the Code for extensive muscle hernia without other injury to the muscle.  Pursuant to this Code, the highest rating available is a 10 percent evaluation.  38 C.F.R. § 4.55(a) also provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.

b.  Legal Standard - Diagnostic Code 5326-8525

Beginning February 10, 2015, the disability currently under appeal was characterized as exercise-induced compartment syndrome and peripheral neuropathy of the left lower extremity associated with postoperative fascial defect of the left leg.  This disability was assigned a 10 percent rating under 38 C.F.R. § 4.124a, DC 5326-8525.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2016).  As explained above, DC 5326 is assigned to the evaluation of extensive muscle hernia without other injury to the muscle and DC 8525 is assigned to the evaluation of paralysis of the posterior tibial nerve. 

Diseases of the peripheral nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve.  Id.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury to the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section with sciatic nerve involvement will be that for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

With respect to DC 8525, a disability rating of 10 percent is warranted with mild or moderate incomplete paralysis.  A disability rating of 20 percent is assigned for severe incomplete paralysis.  A disability rating of 30 percent is assigned for complete paralysis.  The rating criteria indicate that a 30 percent rating is warranted with evidence of paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, when toes cannot be flexed, when adduction is weakened, and when plantar flexion is impaired.  Id.

II.  Analysis

a.  Schedular Considerations

Having reviewed the entirety of the record, and as discussed below, the Board finds that an evaluation in excess of 10 percent for the residuals of the Veteran's left leg fascial defect or for her exercise-induced compartment syndrome of the left lower extremity with peripheral neuropathy.  

At the April 2015 hearing and throughout the period currently under appeal, the Veteran has contended that her left leg disability warrants a higher disability rating.  She has also been afforded numerous VA examinations at which she reported largely consistent neurological symptoms relating to her lower left extremity.  For instance, at the October 2012 VA examination, the Veteran reported intermittent pain and symptoms that were quite severe including severe paresthesias and/or dysesthesias and numbness in her left lower extremity.  The Veteran was also noted to have loss of power, weakness, lowered threshold of fatigue, and fatigue-pain in her left lower extremity.  At an October 2014 VA-contracted examination, the Veteran's muscle injury was accompanied by signs and symptoms of weakness, lowered threshold of fatigue, and fatigue-pain in the left lower extremity.  

The Veteran also attended a VA-contracted examination relating to her peripheral neuropathy in March 2015.  At that time, the Veteran reported symptoms of pain and numbness in her left lower extremity.  The examiner reported that the Veteran's symptoms included mild intermittent pain and mild numbness in the left lower extremity.  She attended an additional VA-contracted examination in November 2015 at which she reported progressively worsening symptoms in her left leg that felt like pins poking her.  The Veteran also stated that she had numbness in her left lower leg.  The clinician who conducted this evaluation reported symptoms in the Veteran's left lower extremity of moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and severe numbness.  

The Board recognizes that the Veteran is competent to report these observable, subjective symptoms.  The Board also finds no significant evidence that detracts from the credibility of these statements.  As such, the Board gives them some degree of probative weight.  However, the Board must evaluate the Veteran's statements in the context of all of the examination and treatment records, including the statements and objective findings reported by treating and non-treating clinicians. 

Despite the severity of symptoms reported by the Veteran at these various examinations, the Board notes that the clinicians who conducted these evaluations reportedly routinely mild objective neurological abnormalities.  At the October 2012 VA examination, the Veteran had decreased sensation on "lateral aspect of distal aspect of left leg scars" and the Veteran reported hypersensitivity.  However, she also had normal reflexes in her left lower extremity, no signs of atrophy or trophic changes, and 4/5 motor strength in her left ankle dorsiflexion.  At the Veteran's October 2014 VA-contracted evaluation, she was also found to have 4/5 muscle strength in her left ankle dorsiflexion and again presented with no signs of muscle atrophy.  

As indicated above, the Veteran attended an additional VA-contracted examination in March 2015.  Notably, the Veteran continued to exhibit signs of decreased sensation in her left lower extremity, but she was also found to have normal muscle strength in her left leg along with normal reflexes without signs of atrophy or trophic changes.  Finally, the Veteran attended yet another VA-contracted examination in November 2015.  At that time, she was found to have 4/5 strength in her left ankle plantar flexion and left ankle dorsiflexion.  However, the clinician who conducted this examination reported normal sensation in the Veteran's left lower leg, ankle, foot, and toes without signs of muscle atrophy, trophic changes, or abnormal reflexes.  

As noted above, the Board previously denied this claim in a July 2015 decision which the Veteran appealed to the Court.  In its remand, the Court determined that the Board had not provided adequate reasons and bases for its decision.  Specifically, the Court noted that the Board had not adequately discussed the interplay of the Veteran's sensory and non-sensory symptoms.  The Court noted that the failure to consider both the sensory and non-sensory manifestations of the Veteran's peripheral nerve disease appeared to contradict VA guidance identified in M21-1MR, pt. III, subpt. iv, ch. 4, § G(4)(b).  The Court explained that, although this manual was not binding on the Board, it directed a finding of severe incomplete paralysis when the disability being evaluated was manifested by more than sensory findings, such as atrophy, weakness, and diminished reflexes. 

The Board notes, however, that the section of the VA Adjudication Procedures Manual (Manual) cited by the Court was modified in October 2016.  Notably, the updated guidance in that section of the Manual includes the following language:

This provision does not mean that if there is any impairment that is non-sensory (or involves a non-sensory component) such as a reflex abnormality, weakness or muscle atrophy, the disability must be evaluated as greater than moderate.  Significant and widespread sensory impairment may potentially indicate the same or even more disability than a case involving a minimally reduced or increased reflex or minimally reduced strength.  (emphasis in original)

As the Court noted, the Veteran's left leg neuropathy has caused both sensory and non-sensory manifestations including intermittent reports of loss of motor strength.  However, the VA examiner and contract examiners who evaluated the Veteran's peripheral neuropathy have failed to report any more than mild loss of muscle strength in the Veteran's left lower extremity.  Each has reported no less than 4/5 motor strength in the Veteran's lower left leg and the Veteran has consistently failed to exhibit any signs of atrophy, abnormal reflexes, or trophic changes in her leg.  The consistent nature of these repeatedly mild objective non-sensory neurological signs appears inconsistent with any more than moderate incomplete paralysis in the Veteran's left lower extremity, despite the Veteran's reports of at times severe intermittent pain, loss of power, or numbness in her lower left leg.

The Board also finds it highly probative that none of the VA or contracted medical professionals who evaluated the Veteran's lower left extremity peripheral neuropathy have opined that the incomplete paralysis caused by this disability was any more than moderate in severity.  These opinions appear consistent with the manifestations of the Veteran's peripheral neuropathy that appear in the Veteran's clinical records and examination reports that are largely sensory in nature and which document at least 4/5 motor strength.  

The Board recognizes that there has been some dispute amongst these clinicians regarding which nerve is affected by the Veteran's peripheral neuropathy.  The October 2012 examiner reported that this disability resulted in moderate incomplete paralysis of the left anterior tibial nerve, the March 2015 examiner opined that this disability resulted in mild incomplete paralysis of the left posterior tibial nerve, and the November 2015 examiner suggested that this disability resulted in mild incomplete paralysis of the left musculocutaneous nerve.  These correspond with Codes 8523, 8525, and 8522 respectively.  However, the Board notes that the criteria for each of these Codes is remarkably similar.  Regardless of which Code and particular nerve is involved, the Veteran's peripheral neuropathy would have to be manifested by at least severe incomplete paralysis to warrant an increased evaluation.  38 C.F.R. § 4.124a.  

Ultimately, the Board notes that each of the competent and probative medical opinions appearing in the record suggest that the Veteran's peripheral neuropathy has resulted in any more than moderate incomplete paralysis of a lower extremity nerve.  Viewed in conjunction with the largely mild objective non-sensory neurological abnormalities appearing in the record, the Board finds that the preponderance of the competent evidence in the record weighs against a finding that a rating in excess of 10 percent is warranted under Codes 8522, 8523, or 8525.  The Board also notes that 10 percent is the highest allowable schedular evaluation pursuant to Code 5326.  As such, the doctrine of the benefit of the doubt is not for application and the Veteran's claim for an increased rating on a schedular basis must be denied.

The Board has considered all potentially applicable provisions of the rating schedule, whether or not they have been raised by the Veteran or her representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board has found no section that provides a basis upon which to assign an increased disability rating in excess of 10 percent for the Veteran's left lower extremity fascial defect residuals or peripheral neuropathy for the entire period on appeal.  

b.  Extraschedular Considerations

The Board has also considered whether extraschedular ratings are appropriate for the Veteran's left leg residuals of a fascial defect and peripheral neuropathy of the lower left extremity.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Id. at 115.

With respect to the entire period on appeal, the Board has considered Codes 5326, 8522, 8523, and 8525.  The Board ultimately finds that the rating criteria associated with these codes reasonably describe and assess the Veteran's disability level and symptomatology.  As indicated above, the Veteran's disability has been manifested by symptoms of chronic pain, loss of power, a lower threshold for fatigue, fatigue-pain, and numbness.  These symptoms and their resulting effects are fully contemplated by the rating schedule and in particular the criteria for the muscular and neurological Codes that were considered above, which provides disability ratings on the basis of muscular or neurological deformity or paralysis and contemplate a wide variety of manifestations of functional loss.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  

Although the Veteran's disability is rated under two diagnostic codes, the evidence overall does not suggest that the combined effects of her muscular and neurological symptoms present an exceptional or unusual disability picture to render schedular rating criteria inadequate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the Veteran's fasciotomy residuals with peripheral neuropathy, and referral for consideration of an extraschedular evaluation is not warranted.

c.  TDIU Consideration

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board has also considered whether entitlement to a total disability rating based upon individual unemployability (TDIU) has been raised by the record.  Here, the evidence in the record suggests that the Veteran has had some functional limitations that have caused problems in the workplace.  However, a review of the record reflects that the Veteran has been able to maintain employment despite the functional limitations caused by the residuals of her left leg fascial defect and peripheral neuropathy.  As such, the Board does not find that the record reasonably raises the issue of unemployability and the Veteran has not contended that her service-connected fasciotomy residuals with peripheral neuropathy have prevented her from being able to secure and follow gainful employment.  Therefore, the Board does not find that the issue of individual unemployability has been raised in this matter.

III.  VA's Duties to Notify and Assist

The Veteran's claim for a higher initial rating for residuals of a left leg fascial defect and peripheral neuropathy associated with exercise-induced compartment syndrome arises from the Veteran's disagreement with the initial rating assigned after service connection was granted.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" issues, including the rating initially assigned for the disability, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream elements of the claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Instead of issuing additional notice concerning the initial disability rating, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) if disagreement regarding the initial rating is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  An SOC was properly issued in this case, and the Veteran therefore has received all required notice concerning the downstream initial-rating claim.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

VA also attempted to satisfy its duty to assist by affording the Veteran several VA  and contracted examinations, including in October 2012, October 2014, March 2015, and November 2015.  Taken together, the Board is satisfied that these VA examinations contain a sufficient and adequate history of the Veteran's disabilities and adequately describe the severity and nature of the Veteran's disabilities.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran in the development of her claim.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a fascial defect of the left leg through February 9, 2015, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy associated with exercise-induced compartment syndrome is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


